Chembio to Host Conference Call to Discuss Third Quarter 2008 Financial Results Conference Call Scheduled for Wednesday November 12that 4:30 p.m. Eastern Time MEDFORD, NY, November 5, 2008 (MARKET WIRE via COMTEX News Network) Chembio Diagnostics, Inc. (OTCBB: CEMI), a developer and manufacturer of rapid diagnostic tests for infectious diseases, announced today that the company will release financial results for the third quarter ended September 30, 2008, following the close of the market on Wednesday, November 12, 2008. Lawrence A. Siebert, Chembio's president and chief executive officer, will host an investment community conference call beginning at 4:30p.m. Eastern Time on Wednesday, November 12, 2008, to discuss these results and to answer questions.
